IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

LARRY D. FORD,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D17-1582

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 1, 2017.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Larry D. Ford, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, RAY, and JAY, JJ., CONCUR.